DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species A, FIG. 2, in the reply filed on 09 February 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-8, 10, 12-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 2, 3, 9, 11, and 17 are objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 2: “[[the]] cross sections”
Claims 3 and 11: “a plurality of the grooves”
Claims 9 and 17: “forms a frustum structure, a small end of the frustum structure is connected with the cutting portion, and a large end of the frustum structure”
Appropriate correction is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,142,460 to Cotter et al. (hereinafter, “Cotter”). 
Cotter discloses a tool bit for an ultrasonic osteotome (col. 18 / ll. 1-3), shown in FIGs. 18-20, comprising a cutting portion (310) located at a front end of the tool bit for an ultrasonic osteotome, shown in FIGs. 18 and 19, and a connecting portion (136) located at a rear end of the tool bit for an ultrasonic osteotome and connected to the cutting portion; wherein the cutting portion has a grinding part (324) for grinding (col. 18 / ll. 45-47) and a blade (at chisel edge 380) for cutting (col. 18 / ll. 50-52), at a front end thereof, and the grinding part and the blade are integrally formed, shown in FIG. 18; wherein an outer surface of the grinding part is divided into a plurality of bumps by a plurality of crisscrossed grooves (grooves shown as crisscrossed lines across 324), shown in FIG. 18, among which a plurality of grooves running in an axial direction extends toward a rear end of the cutting portion (a plurality of the grooves run in an axial direction in at least one vector, toward a rear end of the cutting i.e. in a direction toward the connecting portion; another embodiment, shown in FIGs. 26-27, also describes a grinding part 618 as mill-file and better shows the outer surface of the mill-file grinding part is divided into a plurality of bumps by a plurality of crisscrossed grooves, among which a plurality of the grooves run in an axial direction toward a rear end, the grooves shown dividing the bumps in FIG. 26, col. 23 / ll. 57 – col. 24 / ll. 4) and terminates in a middle portion of the cutting portion to form longitudinal grooves for guiding liquid (the cutting portion comprises section 310 shown in FIG. 19, such that the grooves running along the grinding part terminate in a middle portion of the cutting portion 310 since the grinding part terminates in a middle portion of the cutting portion, wherein the middle portion comprises a middle section of 310, i.e. not the terminal ends; the limitation of forming longitudinal grooves for guiding liquid is interpreted as intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use – the grooves are fully capable of guiding liquid due to their recessed position relative to the bumps); wherein a front end of the connecting portion forms frustum structure, shown in FIG. 19, a small end of the connecting portion is connected with the cutting portion, and a large end of the connecting portion extends toward a tail end of said tool bit to form a cylinder structure (cylinder structure comprises cylinder shape into which flat faces are cut as well as enlarged cylinder at 138), and a plurality of flat faces for clamping are formed along an outer surface of the cylinder structure on a side thereof near the large end of the frustum structure, shown in FIG. 19. 

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,430,897 to Novak et al. (hereinafter, “Novak”). 
Novak discloses a tool bit for an ultrasonic osteotome (col. 3 / ll. 30), comprising a cutting portion (elongate portion of 12 to distal end) located at a front end of the tool bit for an ultrasonic osteotome, and a connecting portion (enlarged proximal end) located at a rear end of the tool bit for an i.e. in a direction toward the connecting portion) and terminates in a middle portion of the cutting portion to form longitudinal grooves for guiding liquid (the cutting portion comprises elongate portion of 12 to distal end, such that the grooves running along the grinding part terminate in a middle portion of the cutting portion since the grinding part terminates in a middle portion of the cutting portion, wherein the middle portion comprises a middle section of the cutting portion, i.e. not the terminal ends; the limitation of forming longitudinal grooves for guiding liquid is interpreted as intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use – the grooves are fully capable of guiding liquid due to their recessed position relative to the bumps). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Cotter. 
Novak discloses wherein a front end of the connecting portion forms frustum structure (tapered portion connecting to 12), a small end of the connecting portion is connected with the cutting portion, and a large end of the connecting portion extends toward a tail end of said tool bit to form a cylinder structure, but is silent as to a plurality of flat faces for clamping are formed along an outer surface of the cylinder structure on a side thereof near the large end of the frustum structure. 
Cotter teaches a tool bit for an ultrasonic osteotome, comprising a cutting portion (310) located at a front end of the tool bit for an ultrasonic osteotome, shown in FIGs. 18 and 19, and a connecting 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Novak’s connecting portion to have a structure like Cotter’s, including a frustum structure, as disclosed by both Novak and Cotter, connected to the cutting portion and to a cylinder structure that has a plurality of flat faces, as taught by Cotter, such that the tool bit may be connected to and operated by an ultrasonic handpiece as taught by Cotter. Novak contemplates the connection to and operation by an ultrasonic handpiece, but does not show how such connection is achieved, such that modification in view of Cotter would provide the required connection to the handpiece. Combining prior art elements according to known methods (combining the features of the connecting portions of Novak and Cotter) to yield predictable results (connection to and operation by an ultrasonic handpiece) is within the ordinary skill in the art. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,366,713 to Long et al. (hereinafter, “Long”), in view of U.S. Patent Application Publication No. US 2020/0178998 to Behzadi. 
Long discloses a tool bit, shown in FIG. 1, comprising a cutting portion (head) located at a front end of the tool bit, and a connecting portion (16) located at a rear end of the tool bit and connected to the cutting portion; wherein the cutting portion has a grinding part (11 including teeth 25) for grinding 
Long is silent as to the tool bit being for an ultrasonic osteotome. 
Behzadi teaches that a reamer may be made more precise in its ability to cut and prepare bone with the addition of ultrasonic energy [0094, 0122]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide ultrasonic energy to the tool bit as disclosed in Long, since Behzadi teaches that the addition of ultrasonic energy improves the precision of a tool bit for cutting and preparing bone by combining rotating motion with ultrasonic vibrations. The tool bit as modified would thus be for an ultrasonic osteotome. 







Examiner’s Note
Amendments were proposed by the Examiner to place the application in condition for allowance, but agreement was not reached. The proposed amendments can be found in the attached Interview Summary. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 5,387,215 to Fisher and 7,618,220 to Al-Hussain disclose a tool bit with a grinding part and a cutting part, with various cross-sectional shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775              

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775